Case 5:17-cv-00551-LHK Document 387-2 Filed 01/24/20 Page 1 of 16




                    EXHIBIT B
                 Case 5:17-cv-00551-LHK Document 387-2 Filed 01/24/20 Page 2 of 16

                                                                                      1

          1               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
          2                         TYLER DIVISION

          3

          4      VirnetX Inc.,                    No. 6:11-cv-563,

          5                         Plaintiffs,
                                  -vs-
          6
                       Apple Inc.,
          7
                                       Defendant.
          8      _________________________________/

          9      VirnetX Inc. and Science       No. 6:12-cv-855,
                      Applications Corporation,
         10
                                        Plaintiffs,
         11                -vs-

         12     Apple Inc.,

         13                      Defendant.
                     _________________________________/
         14

         15

         16         HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

         17                    VIDEOTAPED DEPOSITION OF

         18                       JOHN PATRICK GATES

         19         CONTAINS CONFIDENTIAL BUSINESS INFORMATION
                                 SUBJECT TO PROTECTIVE ORDER
         20                      OCTOBER 29, 2014

         21

         22

         23     Reported by:   JENNY L. GRIFFIN
                                    CSR No. 3969, RMR, CRR, CLR
         24

         25     JOB NO. 214672



                        [10/29/2014] Gates, John P. (Vol. 01) - 10/29/2014


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00170118
                 Case 5:17-cv-00551-LHK Document 387-2 Filed 01/24/20 Page 3 of 16

                                                                                      2

          1            VIDEOTAPED DEPOSITION OF JOHN PATRICK GATES,

          2      produced as a witness at the instance of the

          3      Plaintiff, and administered an oath, was taken in

          4      the above-styled and numbered cause on the 29th day

          5      of October, 2014, from 9:20 a.m., to 2:58 p.m.,

          6      before JENNY GRIFFIN, CSR, in and for the State of

          7      California, reported by machine shorthand, at

          8      KIRKLAND & ELLIS LLP, 3330 Hillview Avenue, Palo

          9      Alto, California 94304, pursuant to the Federal

         10     Rules of Civil Procedure

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25



                        [10/29/2014] Gates, John P. (Vol. 01) - 10/29/2014


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00170119
                 Case 5:17-cv-00551-LHK Document 387-2 Filed 01/24/20 Page 4 of 16

                                                                                      6

          1      October 29, 2014                            9:20 a.m.

          2                       P R O C E E D I N G S

          3                 THE VIDEOGRAPHER:    We are now going on

          4      video record.    Today is October 29th, 2014.      The

          5      time is approximately 9:20 a.m.      The location is

          6      Kirkland and Ellis LLP, Palo Alto, California.

          7                 My name is Eli Good.    I'm the video

          8      specialist representing HG Litigation Services.

          9                 The civil action number is 6:11-CV-563/,

         10     6:12-CV-855, in the matter of VirnetX Inc., versus

         11     Apple Inc., and the deponent is Patrick Gates.

         12               This video deposition is requested by the

         13     plaintiff's counsel, Caldwell Cassady & Curry.

         14               Will counsel please identify themselves

         15     for the record.

         16               MR. CURRY:     This is Austin Curry, at

         17     Caldwell Cassady & Curry, on behalf of plaintiffs.

         18               MR. APPLEBY:    Robert Appleby from the law

         19     firm of Kirkland & Ellis for defendant Apple.        And

         20     with me is Jeanne Heffernan, also of Kirkland and

         21     Ellis, and Jenny Yokoyama, as counsel at Apple.

         22               THE VIDEOGRAPHER:     The deponent may now be

         23     sworn in.

         24     ///

         25     ///



                        [10/29/2014] Gates, John P. (Vol. 01) - 10/29/2014


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00170123
                 Case 5:17-cv-00551-LHK Document 387-2 Filed 01/24/20 Page 5 of 16

                                                                                      7

          1                        JOHN PATRICK GATES,

          2      having been first duly administered an oath to tell

          3      the truth, the whole truth, and nothing but the

          4      truth, testified as follows:

          5                             EXAMINATION:

          6      BY MR. CURRY:

          7          Q.     Good morning.

          8          A.     Good morning.

          9          Q.     Would you please state your name and

         10     address for the record.

         11         A.

         12

         13         Q.     Thank you.

         14                And you understand that your testimony

         15     today is given under oath?

         16         A.     I do.

         17         Q.     Is there any reason, like lack of sleep or

         18     any medications, that would prevent you or hurt you

         19     from -- or keep you from answering my questions

         20     honestly and truthfully today?

         21         A.     No.

         22         Q.     You have a pretty extensive history with

         23     this litigation, would you say?

         24                MR. APPLEBY:     Objection.   Form.

         25                THE WITNESS:     I don't know what you mean



                          [10/29/2014] Gates, John P. (Vol. 01) - 10/29/2014


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00170124
                 Case 5:17-cv-00551-LHK Document 387-2 Filed 01/24/20 Page 6 of 16

                                                                                     19

          1




                        [10/29/2014] Gates, John P. (Vol. 01) - 10/29/2014


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00170136
                 Case 5:17-cv-00551-LHK Document 387-2 Filed 01/24/20 Page 7 of 16

                                                                                     20

          1




                        [10/29/2014] Gates, John P. (Vol. 01) - 10/29/2014


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00170137
                 Case 5:17-cv-00551-LHK Document 387-2 Filed 01/24/20 Page 8 of 16

                                                                                     24

          1          A.     I've heard that that happened, but I

          2      haven't been involved in the content of those.

          3          Q.     Do you have any awareness of what the

          4      court ordered Apple to pay as an ongoing royalty?

          5          A.     No, I don't know what that number is.

          6          Q.     Did the court's order of an ongoing

          7      royalty factor into any decision by Apple as to

          8      whether to continue relaying all FaceTime calls as

          9      opposed to paying the ongoing royalty?

         10                MR. APPLEBY:   Objection.   Form.

         11                THE WITNESS:   Well, we made the decision

         12     to relay all the FaceTime calls before the whole

         13     royalty conversation happened.     So I would say no,

         14     it didn't.

         15     BY MR. CURRY:

         16         Q.     How expensive has it been for Apple to

         17     relay all the FaceTime calls?

         18         A.     Well, that's kind of an interesting

         19     question.

         20




                          [10/29/2014] Gates, John P. (Vol. 01) - 10/29/2014


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00170141
                 Case 5:17-cv-00551-LHK Document 387-2 Filed 01/24/20 Page 9 of 16

                                                                                     25

          1




                        [10/29/2014] Gates, John P. (Vol. 01) - 10/29/2014


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00170142
                 Case 5:17-cv-00551-LHK Document 387-2 Filed 01/24/20 Page 10 of 16

                                                                                      26

          1




                        [10/29/2014] Gates, John P. (Vol. 01) - 10/29/2014


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00170143
                 Case 5:17-cv-00551-LHK Document 387-2 Filed 01/24/20 Page 11 of 16

                                                                                      27

          1




         17         Q.    Is there a word that describes the

         18     difference between the level of capacity that you

         19     reserve and the peak that you project?    In other

         20     words, some level of comfort or --

         21         A.    I see.   One word that sometimes might get

         22     used for that would be "headroom."

         23         Q.    Headroom.

         24         A.    Yeah.

         25



                         [10/29/2014] Gates, John P. (Vol. 01) - 10/29/2014


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00170144
                 Case 5:17-cv-00551-LHK Document 387-2 Filed 01/24/20 Page 12 of 16

                                                                                      28

          1




                        [10/29/2014] Gates, John P. (Vol. 01) - 10/29/2014


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00170145
                 Case 5:17-cv-00551-LHK Document 387-2 Filed 01/24/20 Page 13 of 16

                                                                                      29

          1




                        [10/29/2014] Gates, John P. (Vol. 01) - 10/29/2014


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00170146
                 Case 5:17-cv-00551-LHK Document 387-2 Filed 01/24/20 Page 14 of 16

                                                                                      30

          1




                        [10/29/2014] Gates, John P. (Vol. 01) - 10/29/2014


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00170147
                 Case 5:17-cv-00551-LHK Document 387-2 Filed 01/24/20 Page 15 of 16

                                                                                      31

          1




                        [10/29/2014] Gates, John P. (Vol. 01) - 10/29/2014


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00170148
                 Case 5:17-cv-00551-LHK Document 387-2 Filed 01/24/20 Page 16 of 16

                                                                                      32

          1




         10         Q.     I see.   How long has Apple had the

         11     FaceTime feature?

         12         A.     I believe we launched FaceTime in iOS 4

         13     in 2010.    But I would have to double-check that.

         14     It's been a while.

         15         Q.     Has the history of the bandwidth usage for

         16     relayed FaceTime calls been pretty stable -- not,

         17     you know, if you compared days like, you know, a

         18     random day in the year versus Christmas, but

         19     just --

         20         A.     Right.

         21         Q.     -- has it been as stable year by year?

         22                MR. APPLEBY:   Objection.   Form.

         23                THE WITNESS:   You're saying has it been

         24     like sort of relatively constant since 2010?     Is

         25     that the --



                          [10/29/2014] Gates, John P. (Vol. 01) - 10/29/2014


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                       APL-GRACE_00170149
